         Case 2:19-cr-00060-WBV-KWR Document 233 Filed 08/06/20 Page 1 of 8



                         UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                               CRIMINAL ACTION

VERSUS                                                 NO. 19-60-WBV-KWR

IMAD FAIEZ HAMDAN, ET AL.                              SECTION: D (4)

                                ORDER AND REASONS

          Before the Court is Defendants’ Joint Motion For Use of a Juror Questionnaire,

filed by defendants, Imad Faiez Hamdan (“Hamdan”) and Ziad Odeh Mousa

(“Mousa”).1 The Government opposes the Motion.2 After careful consideration of the

parties’ memoranda and the applicable law, the Motion is DENIED.

    I.       BACKGROUND

          The defendants in this case, Hamdan and Mousa, owned and operated more

than 30 food stores, convenience stores, and gas stations that operated under the

name “Brothers Food Mart” in the State of Louisiana.3 Defendants operated all of

the locations of Brothers Food Mart under a central management system. 4 On

October 10, 2019, the Government filed a 74-Count Superseding Indictment against

Defendants.5 Defendants are charged in Count 1 with conspiracy to harbor illegal

aliens by providing them with a means of financial support through employment at

Brothers Food Mart stores, in violation of 8 U.S.C. §§ 1324(a)(1)(A)(iii) and (v)(I) & 8



1 R. Doc. 160.
2 R. Doc. 176.
3 R. Doc. 47 at ¶ 2.
4 Id. at ¶ 3.
5 R. Doc. 47.



                                             1
     Case 2:19-cr-00060-WBV-KWR Document 233 Filed 08/06/20 Page 2 of 8



U.S.C. § 1324(a)(1)(B)(i). 6 Defendants are charged in Count 2 with conspiracy to

defraud the United States, in violation of 18 U.S.C. § 371, for evading federal income

and employment taxes 7 through underreporting the wages paid to Brothers Food

Mart employees, including undocumented workers and store managers.8 Defendants

are charged in Counts 3 through 50 with failure to withhold, account for, and pay to

the IRS certain trust fund taxes on behalf of the undocumented workers and store

managers referenced in Count 2, in violation of 26 U.S.C. § 7202.9 In Counts 51

through 72, Defendants are charged with aiding and assisting the preparation of false

individual income tax returns for taxpayers other than themselves, in violation of 26

U.S.C. § 7206(2).10 Finally, Hamdan is charged in Counts 73 and 74 with mail fraud,

in violation of 18 U.S.C. 1341, for mailing false monthly payroll reports to two of

Brothers Food Mart’s workers’ compensation insurance companies, which failed to

include the total wages paid to undocumented workers and store managers. 11

        On March 1, 2020, Defendants filed the instant Joint Motion for Use of a Juror

Questionnaire (the “Joint Motion”), asking the Court to issue a pretrial written juror


6 Id. at ¶¶ 23-39.
7 In the Superseding Indictment, the Government asserts that the Internal Revenue Code and
associated statutes and regulations require employers to withhold from employees’ gross pay federal
income taxes and Federal Insurance Contribution Act (“FICA”) taxes, which represent Social Security
and Medicare taxes, and to account for and pay the withheld taxes to the IRS on a quarterly basis, but
no later than the last day of the month following the end of the quarter. Id. at ¶ 18. The Government
asserts that, “These taxes will be referred to in this Superseding Indictment collectively as ‘trust fund
taxes.’” Id. The Government further asserts that “employers are separately required to make
contributions under FICA for Social Security and Medicare in amounts matching the amounts
withheld from their employees’ pay for those purposes.” Id. at ¶ 19. The Government asserts that,
“Trust fund taxes and employers’ FICA contributions are commonly referred to as ‘employment taxes.’”
Id.
8 Id. at ¶¶ 40-53.
9 Id. at ¶¶ 54-55.
10 Id. at ¶¶ 56-57.
11 Id. at ¶¶ 58-69.
     Case 2:19-cr-00060-WBV-KWR Document 233 Filed 08/06/20 Page 3 of 8



questionnaire to ensure the selection of an impartial jury.12 While recognizing that

district courts have substantial discretion when selecting a jury,13 Defendants assert

that the Court should allow a jury questionnaire in this case because the venire

members are likely to have preexisting knowledge or biases due to the media coverage

of this case, “the substantial profile of defendants’ business in this community, and

the current sensitivity surrounding immigration.” 14 Defendants assert that such

knowledge or bias may relate to Brother’s Food Mart, the charges against

Defendants, issues of alleged illegal immigration, or the ethnicity and religion of

Defendants, who are Arab-American immigrants and practicing Muslims.15 As such,

Defendants ask the Court to utilize the six-page pretrial juror questionnaire that

Defendants submitted with their Joint Motion.16

       Defendants further assert that, “immigration and related enforcement policies

are among the most important challenges in our country,” and that the charges of

this case intersect with potential jurors’ views about immigration in general, and

illegal immigration in particular.17 Defendants also claim that research shows that

Americans maintain certain biases against Muslims, and that prospective jurors will

be more forthcoming on written questionnaires regarding their opinions and bias

relating to Arabs and Muslims.18 Defendants argue that the risk of juror bias against



12 R. Doc. 160.
13 R. Doc. 160-1 at p. 2 (citing United States v. Rodriguez, 993 F.2d 1170, 1176 (5th Cir. 1993); United
States v. Corey, 625 F.2d 704, 707 (5th Cir. 1980)).
14 R. Doc. 160-1 at p. 4.
15 Id. at pp. 1, 4.
16 R. Doc. 160-2.
17 R. Doc. 160-1 at p. 4.
18 Id. at pp. 4-5.
      Case 2:19-cr-00060-WBV-KWR Document 233 Filed 08/06/20 Page 4 of 8



them or against the Government’s anticipated witnesses, based upon their ethnicity

or faith, is not speculative, and that a written juror questionnaire is the most efficient,

least intrusive, and most effective way for the parties to learn and explore any bias

or preconceptions that jurors may have.19

        The Government opposes the Joint Motion, asserting that a juror

questionnaire is unnecessary, and that it would unduly prolong voir dire and

highlight the ethnic and religious background of Defendants, thereby making it more

of an issue at trial.20 While the Government agrees that the Court should take any

and all steps necessary to ensure a fair and impartial jury, the Government contends

that any issues raised by the defense as to voir dire can best be addressed by the

Court in its questioning of prospective jurors. The Government points out that the

Court could address such issues from the bench or, if necessary, in chambers outside

of the hearing of the entire jury panel, which would be much more efficient and

effective than a questionnaire. While acknowledging that this case received some

media coverage in March 2019, the Government claims it is highly unlikely that

prospective jurors will have formed any opinion as to Defendants because the

coverage was very limited in nature and there has been no media coverage since that

time.21

        The Government also asserts that the Court can address any issues as to ethnic

or religious bias in its questioning of the prospective jurors, noting that the charges



19 Id. at p. 5.
20 R. Doc. 176 at p. 1.
21 Id. at p. 2.
      Case 2:19-cr-00060-WBV-KWR Document 233 Filed 08/06/20 Page 5 of 8



in this case have no relation to Defendants’ ethnic or religious background.22 In fact,

the Government argues that a jury questionnaire on this issue may have the opposite

effect intended by Defendants, and could inject race and religion into a case that does

not involve such issues. The Government also points out that while Defendants cite

several studies regarding Americans’ attitudes towards immigration, Muslims and

Islam, they cite no legal authority showing that such views have any effect on jurors’

ability to be fair and impartial, or any instance where a questionnaire was more

effective in revealing those biases than a live voir dire in open court.23 Finally, the

Government asserts that a questionnaire is an unnecessary burden on the Court, the

parties and the Clerk’s office, that it is not an efficient or necessary use of the Court’s

resources, and that it would not speed up the voir dire process. 24 As such, the

Government argues that Defendants’ Joint Motion should be denied.

     II.      LEGAL STANDARD

           The Federal Rules of Criminal Procedure set forth a process for examining

prospective jurors.         Under Rule 24, the Court may allow counsel to examine

prospective jurors, or it may do so itself. 25 Rule 24(a)(2) specifies that, if the Court

examines the jurors, it must permit counsel to ask any additional questions that the

Court considers proper or submit further questions that the Court may ask if it

considers them proper. 26 Under Fifth Circuit precedent, this Court has broad




22 Id.
23 Id. at p. 3.
24 Id.
25 Fed. R. Crim. P. 24(a)(1).
26 Fed. R. Crim. P. 24(a)(2).
      Case 2:19-cr-00060-WBV-KWR Document 233 Filed 08/06/20 Page 6 of 8



discretion in determining how best to conduct voir dire.27 “A district court’s failure

to ask a proposed question does not constitute an abuse of discretion if the overall

voir dire examination and the instructions given at trial adequately protect a party’s

interests.”28

     III.   ANALYSIS

        After reviewing the arguments of the parties and the proposed six-page juror

questionnaire submitted with Defendants’ Joint Motion,29 the Court agrees with the

Government that Defendants have failed to provide a sufficient reason for the Court

to depart from its traditional voir dire procedure used in criminal cases. The Court

notes that its traditional voir dire procedure is to solicit proposed voir dire questions

from counsel and determine from those proposed submissions appropriate questions

for the venire. Further, once the Court conducts the voir dire, the Court intends to

provide counsel an opportunity to suggest additional questioning or to conduct limited

voir dire, if needed. There is no reason to believe that the issues raised in the

Defendants’ Joint Motion and proposed juror questionnaire cannot be adequately

addressed by the Court during a live jury voir dire. As the Government points out, if

an issue arises regarding a prospective juror, the Court may question the juror, at



27 United States v. Garcia-Flores, 246 F.3d 451, 458 (5th Cir. 2001) (citing United States v. Posada-
Rios, 158 F.3d 832, 873 (5th Cir. 1998)).
28 United States v. Harper, 369 Fed.Appx. 556, 565 (5th Cir. 2010) (citations omitted) (district court

did not abuse its discretion by denying defendant the opportunity to submit to jurors his proposed
questionnaire); See United States v. Flores, 63 F.3d 1342, 1353 (5th Cir. 1995) (“[O]ur role is not to
decide what voir dire procedure is best, but to determine whether the procedure chosen by the district
court is sufficient. To do this, we ask ‘whether the procedure used . . . created a reasonable assurance
that prejudice would be discovered if present.’”) (quotation omitted) (concluding that district court did
not abuse its discretion in limiting voir dire by refusing to permit a long questionnaire to be sent to
potential jurors).
29 R. Doc. 160-2.
     Case 2:19-cr-00060-WBV-KWR Document 233 Filed 08/06/20 Page 7 of 8



length, from the bench or in chambers, outside of the hearing of the entire jury

panel.30 The Court finds that this case does not warrant the extra time and expense

associated with the issuance of a written juror questionnaire when counsel and the

Court will be able to elicit the same information during the live voir dire process.

       The Court recognizes that Defendants have cited two news articles from March

29, 2019, and a radio article dated March 30, 2019, as evidence of the media coverage

of this case that could impact potential jurors.31 Defendants, however, have failed to

point to any media coverage of this case since that time. Moreover, the Court cannot

ignore the fact that the world has changed dramatically since March 2019, with global

attention now centered upon the novel COVID-19 pandemic. The fact that news

stories from just a month ago are quickly forgotten due to the daily news coverage of

COVID-19 related cases and deaths underscores the Court’s firm belief that potential

jurors will not have preexisting knowledge of this case or biases against Defendants

based upon three local news stories from some year and a half earlier. The Court also

agrees with the Government that several questions included in the Defendants’

proposed jury questionnaire may have the opposite effect intended by the Defendants,

and could inject race and religion into a case that does not concern those issues.

       Based upon the foregoing, the Court finds that its standard voir dire practice

will adequately address any preexisting knowledge or biases that potential jurors

may have concerning this case.32 Counsel will be provided an opportunity to offer


30 See R. Doc. 176 at p.2.
31 R. Doc. 160-1 at p. 1, n.1.
32 See United States v. Claville, Crim. A. No. 07-50097-02, 2008 WL 782809, at *1 (W.D. La. Mar. 20,

2008) (denying defendant’s motion for pretrial juror questionnaire).
        Case 2:19-cr-00060-WBV-KWR Document 233 Filed 08/06/20 Page 8 of 8



suggested voir dire questions at the appropriate time. Further, if it appears during

voir dire that supplemental questions are needed, the Court will entertain such a

request from counsel at that time.33 Accordingly, Defendants’ Joint Motion, seeking

the issuance of a pretrial written juror questionnaire, must be denied.

      IV.      CONCLUSION

            For the foregoing reasons, IT IS HEREBY ORDERED that Defendants’ Joint

Motion For Use of a Juror Questionnaire34 is DENIED.

            New Orleans, Louisiana, August 6, 2020.



                                                ______________________________
                                                WENDY B. VITTER
                                                United States District Judge




33   Claville, Crim. A. No. 07-50097-02, 2008 WL 782809 at *1.
34   R. Doc. 160.
